—Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered June 1, 1993, which granted the motion of plaintiff wife for divorce, dismissed defendant husband’s complaint for divorce, awarded plaintiff reasonable counsel fees and directed that the issues relating to maintenance, child support and equitable distribution be severed for later determination, unanimously affirmed, without costs.
Order, Family Court, New York County (Bruce Kaplan, J.), entered on or about March 19, 1993, which awarded custody of *326the parties’ child to the mother, unanimously affirmed, without costs.
The Supreme Court was warranted in granting the application by plaintiff wife for divorce and denying that of defendant husband and did not abuse its discretion in awarding counsel fees to plaintiff. In addition, the Family Court properly determined that it was in the best interest of the child for custody to be granted to the mother (see, Eschbach v Eschbach, 56 NY2d 167).
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Kupferman and Williams, JJ.